—Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered October 5, 1993, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 to 20 years, unanimously affirmed.
The court’s Sandoval ruling, permitting inquiry into eight of defendant’s ten misdemeanor convictions and one felony while precluding inquiry into their underlying facts, constituted a proper exercise of discretion, and the mere fact that some of the prior crimes were similar to the crime for which defendant was charged in the instant case did not bar the prosecution from using them to impeach his credibility (People v Ellis, 183 AD2d 534, affd 81 NY2d 854; People v Arroyo, 194 AD2d 406, lv denied 82 NY2d 751). Moreover, during his testimony, defendant opened the door to further inquiry (People v Rodriguez, 85 NY2d 586, 591). We perceive no abuse of sentencing discretion, and find that the sentencing court did not rely on uncharged crimes.
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Ellerin, J. P., Kupferman, Ross and Williams, JJ.